Citation Nr: 0105901	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-08 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Jess Leventhal, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1964 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Philadelphia, Pennsylvania, which denied the benefits sought.


REMAND

After careful review of this case, the Board finds that 
appellate adjudication is not yet warranted.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, President 
Clinton signed into law the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096  (2000); 
see Karnas v. Derwinski, 1 Vet. App. 308, 313  (1991) (Where 
the law or regulation changes after a claim has been filed, 
but before the administrative or judicial appeal process has 
been conducted, the version of the law or regulation most 
favorable to the veteran shall be applied.). 

In this case, according to the RO's July 1998 and August 1998 
rating decisions, as well as its December 1998 Statement of 
the Case, the veteran's claim was denied as not well 
grounded.  That legal basis for a decision no longer exists.  
Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096  (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).

The Board specifically finds that there is likely additional, 
pertinent evidence available, but not yet of record.  During 
his November 2000 Travel Board hearing, the veteran reported 
post-service medical treatment for a right knee disability 
and hearing loss at the VA Medical Center in Philadelphia, 
Pennsylvania, and that he underwent surgery on his right knee 
on or about 1991.  He also mentioned treatment from several 
private physicians, namely a Dr. Burger at the Roxboro 
Memorial Hospital in Philadelphia, Pennsylvania, a Dr. Astin, 
a Dr. Wellington, and a Dr. Smith.  In addition, he indicated 
that he underwent physical examinations at his place of 
employment at Philadelphia Gas Works.  Previously, in a 
January 1997 release form, VA Form 21-4142, he reported 
treatment in April 1992 by a Dr. John Duda.  No records from 
any of these alleged medical care providers are of record.  

The Board also finds that an updated VA audiological 
examination is needed.  The veteran has indicated that he was 
exposed to loud noise in service and recent medical evidence 
shows that he has hearing loss.  While the veteran underwent 
VA audiological examination in July 1998, the report of that 
examination does not provide a medical opinion as to the 
etiology of his hearing loss.  The Court has held that the 
"fulfillment of the statutory duty to assist . . . includes 
the conduct of a thorough and contemporaneous medical 
examination . . . so that the evaluation of the claimed 
disability will be a fully informed one,"  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991), and "when the 
medical evidence is inadequate, the VA must supplement the 
record by seeking a medical opinion or by scheduling a VA 
examination."  Colvin v. Derwinski, 1 Vet. App. 171  (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain all outstanding 
medical records pertaining to the 
veteran's treatment for a right knee 
disability and hearing loss, to include 
those from the VA Medical Center in 
Philadelphia, Pennsylvania, a Dr. Burger 
at the Roxboro Memorial Hospital in 
Philadelphia, Pennsylvania, a Dr. Astin, 
a Dr. Smith, a Dr. Wellington, and a Dr. 
John Duda, as well as those associated 
with a 1991 right knee surgery and those 
from his place of employment at 
Philadelphia Gas Works.  The veteran 
should be asked to provide additional 
addresses, dates of treatment, or other 
information, as well as authorized 
release forms, as needed.  

2.  Thereafter, the RO should review the 
claims file and ensure that any other 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures in sections 3 and 
4 of the Act (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107), are fully complied with and 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letters 00-87 (November 17, 
2000), 00-92  (December 13, 2000), and 
01-02  (January 9, 2001), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

3.  The RO should then schedule the veteran 
for VA audiological examination, with 
audiometric studies, to determine the nature 
and etiology of any hearing loss.  The 
veteran's claims folder is to be reviewed by 
the examiner in conjunction with the 
examination.  The examiner should 
specifically render an opinion as to whether 
it is at least as likely as not that any 
current hearing loss was incurred in service, 
including due to noise exposure therein.  The 
examiner must provide a comprehensive report 
including complete rationale for all opinions 
given.

4.  Thereafter, the RO should 
readjudicate the claims on appeal.  If 
either remains denied, the veteran and 
his representative should be provided 
with an appropriate supplemental 
statement of the case, and given the 
opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until he is 
notified.  He has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b)  (2000).


